Examiner’s Comments
Instant office action is in response to communication filed 4/21/21.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-21 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “(1) receiving a request for access to a service from a user-operated computing device by a service provider system; (2) in response to step (1), receiving a request to authenticate the user from the service provider system by an authentication management system; (3) in response to step (2), transmitting an authentication request from the authentication management system to a registered computing device associated with the user; (4) in response to step (3), receiving an authentication confirmation from the registered computing device by the authentication management system; 

The closest art of record Giffard-Burley (US Pre-Grant Publication No: 2019/0065704 A1) teaches “A client computing device accesses license and authentication management services provided by a license and authentication management server, which communicates with an authentication server and an application server. The client computing device authenticates a user and validates a license for a client application (e.g., a signature application) executing on the client computing device. The license and authentication management server provides an authentication API configured to manage communications between the client application and an authentication server to authenticate a user of the client application. The license and authentication management server also provides a subscription API configured to manage communications between the client application and an application server to validate a license associated with the client application.” but does not teach the indicated subject matter above.
Another art of record Kimura et al. (US Pre-Grant Publication No: 2019/0065705 A1) teaches “There is provided an authentication information management system including: an information processing terminal mounted with an IC chip capable of non-contact communication with a reader/writer; and an authentication information management server capable of communication with the information processing terminal, wherein the information processing terminal includes: a plurality of memory areas provided in the IC chip for each of functions of the IC chip; and a plurality of applications for achieving each of the functions of the IC chip, and the authentication information management server includes: an authentication information setting portion for setting authentication information in the first memory area in response to a request sent from the first application of the information processing terminal; and an authentication information notifying portion which in response to a request sent from a second application of the information processing terminal, notifies the second application of the authentication information of the first memory area.” but also does not teach the indicated subject matter above.
Another art of record Masunaga et al. (US Pre-Grant Publication No: 2004/0230968 A1) teaches “Disclosed herein is a management system to manage relays for network apparatus in which firmware of the relays can be updated without involving external apparatus, wherein: the router management system comprises: a plurality of AV routers, each AV router having a unique identification number, provided with firmware for prescribed control, having one or a plurality of network apparatus connected to it, and connecting the network apparatus to the network; an authentication server to authenticate the AV routers by checking their identification numbers through the network; and an updating server to provide the authenticated AV routers with an updated file of the firmware through the network. The AV routers access the updating server automatically to ascertain whether there is an updated file of the firmware in the updating server or not.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492